Citation Nr: 0725513	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  06-11 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a left knee disability 
as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that denied the above claim.

In May 2007, the veteran was afforded a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In December 2004, the veteran was afforded a VA examination 
by a medical doctor.  Following a physical examination, the 
doctor diagnosed the veteran as having osteoarthritis of the 
left knee with collapsing of the medial compartment.  The 
doctor concluded that it was less likely than not that the 
left knee arthritis was in any way related to the veteran's 
service-connected right knee.  He also stated that the 
wearing out of the medial compartment of the left knee was 
less likely than not due to the right knee.  

In October 2005, the veteran received treatment for his left 
knee disability at the Boise VA Medical Center.  The treating 
physician's assistant diagnosed the veteran as having 
degenerative joint disease of the left knee, likely worsened 
secondary to increased weight bearing on the left knee as a 
result of right knee problems.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  The December 2004 doctor did not give 
an opinion on whether the veteran's service-connected right 
knee disability aggravated his left knee disability.  See 
38 C.F.R. § 3.310.  Given the October 2005 opinion discussed 
above, the Board finds that an addendum to the December 2004 
VA examination report is required.  Any recent VA treatment 
records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records for his knees from the Boise VA 
Medical Center, dated since December 
2005.

2.  Thereafter, return the claims 
folder to the doctor that examined the 
veteran in December 2004, if available, 
for an addendum.  If not, another 
doctor should be asked to review the 
claims folder.  

The doctor is asked to state whether it 
is at least as likely as not (probability 
equal to or greater than 50 percent) that 
the veteran's right knee disorder 
aggravated his osteoarthritis of the left 
knee with collapsing of the medial 
compartment.

NOTE:  In this context, aggravation 
means a permanent increase in the 
severity of the left knee disorder that 
is due to or the result of the service-
connected right knee disability.

If the doctor determines that re-
examination of the veteran is required 
in order to provide the requested 
opinion, then an appropriate 
examination and/or testing should be 
scheduled.

The doctor must provide a comprehensive 
report, including complete rationales 
for all conclusions reached.  

3.  Then, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

